DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the present application. No claims canceled and claims 1, 13 and 16 are amended.
Response to Arguments
Rejections Under 35 USC 112
Applicant has amended the claims at issue and the previous claim rejections under 35 U.S.C. § 112 have been withdrawn. 

Double Patent Rejections
The claims stand rejected under Double Patenting.

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant first argues that “Yamada does not teach or render obvious two different PDMFs for the same dataset.” Furthermore, Applicant argues that the first and second surprisals based on the first and second PDMFs are not taught by Yamada, nor does Yamada teach 
Examiner respectfully disagrees with Applicant’s interpretation of both the prior art and the PDMF language. The examiner notes that the teachings relied upon from Yamada include generating a first and second value using a PDMF (Yamada: Paragraph [0010] “a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means” A first PDMF for a set of data elements associated with the computer-based reasoning model where the one or more particular aspects are excluded from the set of data elements and the computer-based reasoning model is taught as a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means.). However, the examiner further notes that the method of including and excluding based on a threshold applied to anomaly related data is taught by the newly added Mehr reference. Therefore, the applicant’s arguments are considered moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15948801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention appears to be the identical. The claims of the instant application are anticipated by the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Patent
Claim 1:
A method comprising: receiving, at a training and analysis system, a request to determine whether to use one or more particular aspects of a computer-based reasoning model, wherein the training and analysis system executes on one or more computing devices, and is configured to execute training and analysis instructions, wherein the one or more particular aspects of the computer-based reasoning models include one or more features of data elements or one or more parameters of the computer- based reasoning model; 

determining, at the training and analysis system, a first probability density or mass functions (PDMF) for a set of data elements associated with the computer- based reasoning model where the one or more particular aspects are excluded from the set of data elements and the computer-based reasoning model; 

determining, at the training and analysis system, a second PDMF for the set of data elements with the one or more particular aspects included in the determination of the second PDMF,

 determining a first surprisal based on the first PDMF: determining a second surprisal based on the second PDMF; determining, a difference between the first surprisal and the second surprisal;  in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of bounds of one or more predetermined thresholds, including the one or more particular aspects in the computer-based reasoning model;



 in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out ofPage 2 of 14Response to Non-Final Office Action Dated: September 7, 2021 bounds of the one or more predetermined thresholds, excluding the one or more particular aspects from the computer-based reasoning model; 


causing, with a control system, control of a system with the computer-based reasoning model, wherein the method is performed on one or more computing devices.

A method comprising: receiving, at a training and analysis system, a request to determine whether to include one or more particular data elements in a computer-based reasoning model, wherein the training and analysis system executes on one or more computing devices, and is configured to execute training and analysis instructions; 





determining, at the training and analysis system, a first PDMF for a set of data elements that does not include the one or more particular data elements, wherein the set of data elements is associated with the computer-based reasoning model; 



determining, at the training and analysis system, a second PDMF for the set of data elements combined with the one or more particular data elements; 


determining, at the training and analysis system, surprisal of the one or more particular data elements based on a ratio of the first PDMF and the second PDMF; in response to determining that the surprisal of the one or more particular data elements is out of bounds of one or more predetermined thresholds, 






including the one or more particular data elements in the computer-based reasoning model; in response to determining that the surprisal of the one or more particular data elements is not out of bounds of the one or more predetermined thresholds, excluding the one or more particular data elements from the computer-based reasoning model; 

causing, with a control system, control of a system with the computer-based reasoning model, wherein the method is performed on one or more computing devices.
 The method of claim 1, further comprising: wherein the one or more particular aspects relate to at least one label on at least one training image;  -43- 60484-0019wherein causing control of the system comprises causing control of a system that identifies elements of an image using the computer-based reasoning model by: receiving an input image for labelling; determining one or more labels for the input image based on the image and the computer-based reasoning model; labelling the input image based on the one or more determined labels.
wherein the one or more particular data elements includes at least one label on at least one training image;  -43- 60484-0017wherein causing control of the system comprises causing control of a system that identifies elements of an image using the computer-based reasoning model by: receiving an input image for labelling; determining one or more labels for the input image based on the image and the computer-based reasoning model; labelling the input image based on the one or more determined labels.
wherein causing control of the system comprises causing control of a vehicle using the computer-based reasoning model by: receiving a current context for the vehicle, wherein the vehicle can be controlled by the control system; determining an action to take for the vehicle based on the current context for the vehicle and the computer-based reasoning model; causing the vehicle to perform the determined action.
Claim 3: The method of claim 1, further comprising: wherein causing control of the system comprises causing control of a vehicle using the computer-based reasoning model by: receiving a current context for the vehicle, wherein the vehicle can be controlled by the control system; determining an action to take for the vehicle based on the current context for the vehicle and the computer-based reasoning model; causing the vehicle to perform the determined action.
Claim 4: The method of claim 1, wherein the one or more particular aspects relate to context- action pairs and the set of data elements includes a set of context action pairs and the first and second PDMFs are measures of probability density for context-action.
Claim 17: The method of claim 1, wherein the one or more particular data elements is a context- action pair and the set of data elements is a set of context action pairs and the first and second PDMFs are measures of probability density for context-action pairs.
Claim 5:  The method of claim 1, further comprising: receiving a request for model reduction of the computer-based reasoning model; 

determining surprisal of each aspect in the one or more particular aspects relative to the computer-based reasoning model without the aspect; determining a subset of the one or more particular aspects based at least in part on the surprisal of each aspect in the one or more particular aspects, wherein the subset contains only aspects from the one or more particular aspects for which surprisal is not out of bounds of one or more predetermined thresholds; and responding to the request for reduction computer-based reasoning model of the with the one or more particular aspects.
receiving a request for model reduction of the computer-based reasoning model; 

determining surprisal of each context-action pair in a full set of context-action pairs relative to the computer-based reasoning model without it, the full set of context-action pairs including the one or more particular data elements and the set of data elements; determining a subset of the full set of context-action pairs based at least in part on the surprisal of each context-action pair in the full set of context-action pairs, wherein the subset of the full set of context-action pairs contains only context- action pairs from the full set of context-action pairs for which surprisal is not out of bounds of the one or more predetermined thresholds; and responding to the request for reduction of the with the subset of the full set of context- action pairs.
 The method of claim 1, further comprising: initially receiving the one or more particular aspects as part of training for the computer-based reasoning model; in response to determining that the surprisal of the one or more particular aspects is above a predetermined threshold, sending an indication to continue to collect the one or more particular aspects;  -44- 60484-0019in response to determining that the surprisal of the one or more particular aspects is not above a predetermined threshold, sending the indication to no longer collect the one or more particular aspects.
Claim 6: The method of claim 1, further comprising:  -44- 60484-0017initially receiving the one or more particular data elements as part of training for the computer-based reasoning model; in response to determining that the surprisal of the one or more particular data elements is above a predetermined threshold, sending an indication to a trainer associated with the training for the computer-based reasoning model to continue to train related to the one or more particular data elements; in response to determining that the surprisal of the one or more particular data elements is not above a predetermined threshold, sending the indication to the trainer associated with the training for the computer-based reasoning model that training is no longer needed related to the one or more particular data elements.
The method of claim 1, further comprising receiving a request for an action to take in a current context; determining the action to take based on comparing the current context to contexts associated with data elements in the set of data elements; and responding to the request for the action to take with the determined action.
Claim 7:  The method of claim 1, further comprising: receiving a request for an action to take in a current context; determining the action to take based on comparing the current context to contexts associated with data elements in the set of data elements; and responding to the request for the action to take with the determined action.
Claim 8:    The method of claim 1, further comprising determining the first PDMF using a parametric distribution.
Claim 10: The method of claim 1, further comprising determining the first PDMF using a parametric distribution.
Claim 9: The method of claim 1, further comprising determining the first PDMF using a nonparametric distribution.
Claim 11: The method of claim 1, further comprising determining the first PDMF using a nonparametric distribution.
Claim 10: The method of claim 1, further comprising: determining multiple nearest data elements from the set of data elements for one or more particular data elements in the set of data elements; determining multiple premetric contributions, one for each of the multiple nearest data elements; determining a premetric measurement of the one or more particular data elements based at least in part on the multiple premetric contributions; and determining new premetric measurements for at least one data element in the set of data elements, wherein each new premetric measurement for the at least one data element is computed based on premetric measurement to the particular data elements; determining the second PDMF based at least in part on the premetric measurement for the one or more particular data elements and the new premetric measurements for the at least one data element in the set of data elements.
 The method of claim 1, further comprising: determining multiple nearest data elements from the set of data elements for the one or more particular data elements; determining multiple premetric contributions, one for each of the multiple nearest data elements; determining a premetric measurement of the one or more particular data elements based at least in part on the multiple premetric contributions; and determining new premetric measurements for at least one data element in the set of data elements, wherein each new premetric measurement for the at least one data element is computed based on premetric measurement to the one or more particular data elements; determining the second PDMF based at least in part on the premetric measurement for the one or more particular data elements and the new premetric measurements for the at least one data element in the set of data elements.
 The method of claim 10, wherein: the first PDMF is computed based on an average premetric contribution of each data element in the set of data elements divided by a sum of premetric contributions of each data element in the set of data elements; and further comprising:  -45- 60484-0019determining the second PDMF based on the premetric measurement of the one or more particular data elements divided by a sum of the new premetric measurements.  

  The method of claim 12, wherein: the first PDMF is computed based on an average premetric contribution of each data element in the set of data elements divided by a sum of premetric contributions of each data element in the set of data elements; and further comprising: determining the second PDMF based on the premetric measurement of the one or more particular data elements divided by a sum of the new premetric measurements.
Claim 12: A non-transitory computer readable medium storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to perform the method of claim 1.
Claim 14:  A non-transitory computer readable medium storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to perform the method of claim 1.
Claim 13: A system, including one or more computing devices, for creating a computer-based reasoning model, comprising: a training and analysis system executing on the one or more computing devices, and configured to execute training and analysis instructions, which, when executed, perform the steps of: receiving a request to determine whether to use one or more particular aspects of a computer-based reasoning model, wherein the one or more particular aspects of the computer-based reasoning models include one or more features of data elements or one or more parameters of the computer-based reasoning model; determining a first probability density or mass functions (PDMF) for a set of data elements associated with the computer-based reasoning model where the one or more particular aspects are excluded from the set of data elements and the computer-based reasoning model; determining a second PDMF for the set of data elements with the one or more particular aspects included in the determination of the second PDMF; determining a first surprisal based on the first PDMF; determining a second surprisal based on the second PDMF; determining, a difference between the first surprisal and the second surprisal in response to determining that the difference between the first surprisal and the second surprisal  of the one or more particular aspects is out of bounds of one or more predetermined thresholds, including the one or more particular aspects in the computer-based reasoning model; in response to determining that the difference between the first surprisal and the second surprisal  of the one or more particular aspects is not out of bounds of the one or more predetermined thresholds, excluding the one or more particular aspects from the computer-based reasoning model; sending the computer-based reasoning model to a control system; Page 6 of 14Serial Number: a control system executing on the one or more computing devices, configured to communicate with the training and analysis system and to execute control system instructions, which, when executed, perform the steps of: receiving the computer-based reasoning model from the training and analysis system; receiving a current context for a target system, wherein the target system can be controlled by the control system; determining an action to take for the target system based on the current context for the target system and the computer-based reasoning model; causing the target system to perform the determined action.
A system for creating a computer-based reasoning model, comprising: a training and analysis system executing on one or more computing devices, and configured to execute training and analysis instructions, which, when executed, perform the steps of: receiving a request to determine whether to include one or more particular data elements in a computer-based reasoning model;  -46- 60484-0017determining a first PDMF for a set of data elements that does not include the one or more particular data elements, wherein the set of data elements is associated with the computer-based reasoning model; determining a second PDMF for the set of data elements combined with the one or more particular data elements; determining surprisal of the one or more particular data elements based on a ratio of the first PDMF and the second PDMF; in response to determining that the surprisal of the one or more particular data elements is out of bounds of one or more predetermined thresholds, including the one or more particular data elements in the computer-based reasoning model; in response to determining that the surprisal of the one or more particular data elements is not out of bounds of the one or more predetermined thresholds, excluding the one or more particular data elements from the computer-based reasoning model; sending the computer-based reasoning model to a control system; a control system executing on the one or more computing devices, configured to communicate with the training and analysis system and to execute control system instructions, which, when executed, perform the steps of: receiving the computer-based reasoning model from the training and analysis system; receiving a current context for a target system, wherein the target system can be controlled by the control system; determining an action to take for the target system based on the current context for the target system and the computer-based reasoning model; causing the target system to perform the determined action.

The system of claim 13, the training and analysis system further configured to perform the steps of: determining multiple nearest data elements from the set of data elements for one or more particular data elements; determining multiple premetric contributions, one for each of the multiple nearest data elements; determining a premetric measurement of the one or more particular data elements based at least in part on the multiple premetric contributions; and determining new premetric measurements for at least one data element in the set of data elements, wherein each new premetric measurement for the at least one data element is computed based on premetric measurement to the one or more particular data elements; determining the second PDMF based at least in part on the premetric measurement for the one or more particular data elements and the new premetric measurements for the at least one data element in the set of data elements.
The system of claim 15, the training and analysis system further configured to perform the steps of: determining multiple nearest data elements from the set of data elements for the one or more particular data elements;  -47- 60484-0017determining multiple premetric contributions, one for each of the multiple nearest data elements; determining a premetric measurement of the one or more particular data elements based at least in part on the multiple premetric contributions; and determining new premetric measurements for at least one data element in the set of data elements, wherein each new premetric measurement for the at least one data element is computed based on premetric measurement to the one or more particular data elements; determining the second PDMF based at least in part on the premetric measurement for the one or more particular data elements and the new premetric measurements for the at least one data element in the set of data elements.  

The system of claim 14, wherein: the first PDMF is computed based on an average premetric contribution of each data element in the set of data elements divided by a sum of premetric contributions of each data element in the set of data elements; and further comprising:  -47- 60484-0019determining the second PDMF based on the premetric measurement of the one or more particular data elements divided by a sum of the new premetric measurements.
Claim 17:  The system of claim 16, wherein: the first PDMF is computed based on an average premetric contribution of each data element in the set of data elements divided by a sum of premetric contributions of each data element in the set of data elements; and further comprising: determining the second PDMF based on the premetric measurement of the one or more particular data elements divided by a sum of the new premetric measurements.
Claim 16:  A system, including one or more computing devices, for creating a computer-based reasoning model for controlling vehicles, comprising: a vehicular training and analysis system executing on the one or more computing devices, and configured to execute training and analysis instructions, which, when executed, perform the steps of: receiving a request to determine whether to use one or more particular aspects of a vehicular computer-based reasoning model, wherein the one or more particular aspects of the vehicular computer-based reasoning models include one or more features of vehicular data elements or one or more parameters of the vehicular computer-based reasoning model; determining a first probability density or mass functions (PDMF) for a set of vehicular data elements associated with the vehicular computer-based reasoning model where the one or more particular aspects are excluded from the set of vehicular data elements and the vehicular computer-based reasoning model; determining a second PDMF for the set of vehicular data elements with the one or more particular aspects included in the determination of the second PDMF; determining a first surprisal based on the first PDMF: determining a second surprisal based on the second PDMF; determining a difference between the first surprisal and the second surprisal; in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of Page 8 of 14Amendment Dated: December 7, 2021bounds of one or more predetermined thresholds, including the one or more particular aspects in the vehicular computer-based reasoning model; in response to determining that the difference between the first surprisal and the second surprisal  of the one or more particular aspects is not out of bounds of one or more predetermined thresholds, excluding the one or more particular aspects from the vehicular computer-based reasoning model; sending the vehicular computer-based reasoning model to a vehicular control system; a vehicular control system executing on the one or more computing devices, configured to communicate with the vehicular training and analysis system and to execute control system instructions, which, when executed, perform the steps of: receiving the vehicular computer-based reasoning model from the vehicular training and analysis system; receiving a current vehicular context for a target vehicular system, wherein the vehicular target system can be controlled by the vehicular control system; determining an action to take for the target system based on the current vehicular context for the target vehicular system and the vehicular computer-based reasoning model; causing the target vehicular system to perform the determined action.

  A system for creating a computer-based reasoning model for controlling vehicles, comprising: a vehicle training and analysis system executing on one or more computing devices, and configured to execute training and analysis instructions, which, when executed, perform the steps of: receiving a request to determine whether to include one or more particular vehicular data elements in a vehicular computer-based reasoning model; determining a first PDMF for a set of vehicular data elements that does not include the one or more particular vehicular data elements, wherein the set of vehicular data elements is associated with the vehicular computer-based reasoning model;  -48- 60484-0017determining a second PDMF for the set of vehicular data elements combined with the one or more particular vehicular data elements, determining surprisal of the one or more particular vehicular data elements based on a ratio of the first PDMF and the second PDMF; in response to determining that the surprisal of the one or more particular vehicular data elements is out of bounds of one or more predetermined thresholds, including the one or more particular vehicular data elements in the computer-based reasoning model; in response to determining that the surprisal of the one or more particular vehicular data elements is not out of bounds of the one or more predetermined thresholds, excluding the one or more particular vehicular data elements from the vehicular computer-based reasoning model; sending the vehicular computer-based reasoning model to a control system; a control system executing on the one or more computing devices, configured to communicate with the vehicle training and analysis system and to execute control system instructions, which, when executed, perform the steps of: receiving the vehicular computer-based reasoning model from the vehicle training and analysis system; receiving a current context for a vehicle, control of which can be performed by the control system; determining an action to take for the vehicle based on the current context for the vehicle and the vehicular computer-based reasoning model; causing the vehicle to perform the determined action.
the vehicular training and analysis system further configured to perform the steps of determining multiple nearest vehicular data elements from the set of vehicular data elements; determining multiple premetric contributions, one for each of the multiple nearest vehicular data elements; determining a premetric measurement of the one or more particular vehicular data elements based at least in part on the multiple premetric contributions; and determining new premetric measurements for at least one vehicular data element in the set of vehicular data elements, wherein each new premetric measurement for the at least one vehicular data element is computed based on premetric measurement to the one or more particular vehicular data elements; determining the second PDMF based at least in part on the premetric measurement for the one or more particular vehicular data elements and the new premetric measurements for the at least one vehicular data element in the set of vehicular data elements.
the vehicle training and analysis system further configured to perform the steps of: determining multiple nearest vehicular data elements from the set of vehicular data elements for the one or more particular vehicular data elements; determining multiple premetric contributions, one for each of the multiple nearest vehicular data elements; determining a premetric measurement of the one or more particular vehicular data elements based at least in part on the multiple premetric contributions; and  -49- 60484-0017determining new premetric measurements for at least one vehicular data element in the set of vehicular data elements, wherein each new premetric measurement for the at least one vehicular data element is computed based on premetric measurement to the one or more particular vehicular data elements; determining the second PDMF based at least in part on the premetric measurement for the one or more particular vehicular data elements and the new premetric measurements for the at least one vehicular data element in the set of vehicular data elements.

The system of claim 17, wherein: the first PDMF is computed based on an average premetric contribution of each vehicular data element in the set of vehicular data elements divided by a sum of premetric contributions of each vehicular data element in the set of vehicular data elements; and further comprising: determining the second PDMF based on the premetric measurement of each vehicular data element in the set of vehicular data elements divided by a sum of the new premetric measurements.
Claim 20:  The system of claim 19, wherein: the first PDMF is computed based on an average premetric contribution of each vehicular data element in the set of vehicular data elements divided by a sum of premetric contributions of each vehicular data element in the set of vehicular data elements; and further comprising: determining the second PDMF based on the premetric measurement of the one or more particular vehicular data elements divided by a sum of the new premetric measurements.
Claim 19: The system of claim 16, the steps further comprising determining the first PDMF using a parametric distribution.
Claim 10:  The method of claim 1, further comprising determining the first PDMF using a parametric distribution. 

Claim 20: The system of claim 16, the steps further comprising determining the first PDMF using a nonparametric distribution.
Claim 11:  The method of claim 1, further comprising determining the first PDMF using a nonparametric distribution.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler (US20190101924) in view of Yamada (US20200005467) and Mehr (U.S. Patent No. 10158658).

Regarding claim 1, A method comprising: receiving, at a training and analysis system (Styler: Paragraph [0063] “For instance, training techniques (e.g., supervised training techniques) can be performed to train the model 302 to determine whether an object within the vehicle's surrounding environment and/or a scene of the surrounding environment is anomalous.” Receiving, at a training and analysis system is taught as performed to train the model to determine whether an object within the vehicle's surrounding environment and/or a scene of the surrounding environment is anomalous.), a request to determine whether to use one or more particular aspects of a computer-based reasoning model (Styler: Paragraph [0077] “the vehicle computing system 102 can request vehicle assistance (e.g., from a service provider) to address an anomaly.” Request to determine whether to use one or more particular aspects of a computer-based reasoning model is taught as the vehicle computing system can request vehicle assistance (e.g., from a service provider) to address an anomaly. The Neural network model is trained to help the vehicle computing system.), wherein the training and analysis system executes on one or more computing devices (Styler: Paragraph [0079] “One or more portion(s) of the method 600 can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system 102 and/or other systems.” Wherein the training and analysis system executes on one or more computing devices is taught as one or more portion(s) of the method can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system and/or other systems.), and is configured to execute training and analysis instructions (Styler: Paragraph [0096] “For instance, the memory 804 (e.g., one or more non-transitory computer-readable storage mediums, memory devices) can include computer-readable instructions 806 that can be executed by the one or more processors 802.” Configured to execute training and analysis instructions is taught as computer-readable instructions that can be executed by the one or more processors.), wherein the one or more particular aspects of the computer-based reasoning models include one or more features of data elements or one or more parameters of the computer- based reasoning model (Styler: Paragraph [0063] “determine the existence of an anomaly within the surrounding environment of the vehicle 104. For instance, training techniques (e.g., supervised training techniques) can be performed to train the model 302 to determine whether an object within the vehicle's surrounding environment and/or a scene of the surrounding environment is anomalous. By way of example, the model 302 can be trained based on, for example, a number of sets of data from previous events that are indicative of one or more anomalies associated with an object and/or a scene (e.g., previous vehicle logs, etc.). The training data can include labeled state data, prediction data and/or other types of data labelled with known instances of anomalies. This can help the model 302 learn to which object(s) and/or scenes are anomalous. In some implementations, the training data can include labeled state data, prediction data and/or other types of data labelled with known instances that are not anomalies.” Wherein the one or more particular aspects of the computer-based reasoning models include one or more features of data elements or one or more parameters of the computer-based reasoning model is taught as the neural network model parameters and training data can include labeled state data, prediction data and/or other types of data. Styler teaches the use of sensor data or images.); … determining a first surprisal… determining a second surprisal (Styler: Paragraph [0027] “The vehicle computing system can employ this recall technique to compare the at least one object's actual motion trajectory with the predicted motion trajectory to determine the overlap between past prediction locations and current/future locations. In the event that there is a deviation (e.g., above a particular threshold) by the actual object motion trajectory from the predicted object motion trajectory, the vehicle computing system can determine that an anomaly exists (e.g., with the at least one object's motion).” The examiner notes that determining a first and second surprisal is taught as determining whether values collected from sensors in a vehicle are anomalous. Methods of determining anomalies with respect to the vehicles surroundings and with respect to the motion of an object around the vehicle are disclosed. Refer to paragraph [0028 and 0029].)
(Styler: Paragraph [0075] “By way of example, the vehicle controller can translate a determined motion plan 140 into instructions to adjust the steering of the vehicle 104 “X” degrees, apply a certain magnitude of braking force, etc. The vehicle controller can send one or more control signals to the responsible vehicle control component (e.g., braking control system, steering control system, acceleration control system) to execute the instructions and implement the motion plan 140.” Causing, with a control system, control of a system is taught the vehicle controller can send one or more control signals to the responsible vehicle control component (e.g., braking control system, steering control system, acceleration control system) to execute the instructions and implement the motion plan based on the neural network model.), wherein the method is performed on one or more computing devices (Styler: Paragraph [0079] “One or more portion(s) of the method 600 can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system 102 and/or other systems.” One or more computing devices is taught as one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system and/or other systems.).
Styler does not explicitly disclose … determining, at the training and analysis system, a first probability density or mass functions (PDMF) for a set of data elements associated with the computer- based reasoning model where the one or more particular aspects are excluded from the set of data elements and the computer-based reasoning model; determining, at the training and analysis system, a second PDMF for the set of data elements with the one or more particular aspects included in the determination of the second PDMF, …based on the first PDMF: … based 
Yamada further teaches determining, at the training and analysis system, a first probability density or mass functions (PDMF) for a set of data elements associated with the computer- based reasoning model where the one or more particular aspects are excluded from the set of data elements and the computer-based reasoning model (Yamada: Paragraph [0010] “a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means” A first PDMF for a set of data elements associated with the computer-based reasoning model where the one or more particular aspects are excluded from the set of data elements and the computer-based reasoning model is taught as a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means.); determining, at the training and analysis system, a second PDMF for the set of (Yamada: Paragraph [0010] “a recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means;” A second PDMF for the set of data elements with the one or more particular aspects included in the determination of the second PDMF is taught as recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means.), …[value] based on the first PDMF (Yamada: Paragraph [0010] “a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means” A first PDMF for a set of data elements associated with the computer-based reasoning model is taught as outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means.); [value] based on the second PDMF (Yamada: Paragraph [0010] “a recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means;” A second PDMF is taught as  outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means.); ….
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anomaly Detection Systems and Methods for Autonomous Vehicles of Styler with the probability density functions of Yamada in order to allow calculating probability density functions for the images, thereby improving detection accuracy and also to reducing calculation costs (Yamada: Paragraph [0009] “improve detection accuracy and also to reduce calculation costs.”).

Styler in view of Yamada does not explicitly disclose determining, a difference between the first surprisal and the second surprisal;  in response to determining that the difference between the first surprisal and the second surprisal  of the one or more particular aspects is out of bounds of one or more predetermined thresholds, including the one or more particular aspects in the computer-based reasoning model; in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out of Page 2 of 14Response to Non-Final Office Action Dated: September 7, 2021bounds of the one or more predetermined thresholds, excluding the one or more particular aspects from the computer-based reasoning model;
Mehr further teaches determining, a difference between the first surprisal and the second surprisal (Mehr: Col. 10 Line 17-27  “For example, the security profile data 204 may include a first set of anomaly values 114 (e.g., 10, 15, 20) associated with a particular IP address of a request 102 and a second set of anomaly values 114 (e.g., 50, 50, 60) associated with a different IP address. In addition to determining correspondence between the anomaly values 114 for a current request 102 and the sets of anomaly values 114 of the security profile data 204, the security service module 202 may also determine correspondence between the request data 110 determined from the request 102 and the request characteristics of the security profile data 204.” Determining, a difference between the first surprisal and the second surprisal is taught as the correspondence between the first set of anomaly values and the second set of anomaly values. Col. 12  lines 27-30 further clarifies “Correspondence or a difference between the request source 302 of a current request 102 and the request source(s) 302 of the security profile data 204 may indicate a potentially anomalous or non-anomalous anomaly detection service 112.” Correspondence is equated to difference.); in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of bounds of one or more predetermined thresholds, including the one or more particular aspects in the computer-based reasoning model (Mehr: Col.  13 Lines 12-18 “For example, one or more of the threshold data 118 or the security profile data 204 may include other request data 318. Correspondence between other request data 318 associated with a current request 102 and the threshold data 118 may be used to determine anomalous or non -anomalous requests 102.” In response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of bounds of one or more predetermined thresholds, including the one or more particular aspects in the computer-based reasoning model is taught as comparing the previous requests of the security profile to the current requests based on a threshold to determine whether it is anomalous or non-anomalous. The system of Mehr is concerned with identifying anomalies. Col. 11 Line 16-66 further teaches “For example, the security profile data 204 may include one or more request characteristics 306 stored in association with sets of anomaly values 114.” Storing requests in addition with anomalies is taught as including the one or more particular aspects in the computer-based reasoning model.); in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out of Page 2 of 14Response to Non-Final Office Action Dated: September 7, 2021bounds of the one or more predetermined thresholds, excluding the one or more particular aspects from the computer-based reasoning model (Mehr: Col. 18 Line 15-30“anomaly values 114 received from the anomaly detection service(s) 112 associated with the anomaly may be disregarded. As another example, the algorithm(s) used to determine the aggregate values(s) 122 may be modified to remove reference to anomaly values 114 determined by an anomalous anomaly detection service 112 or to reduce a weight associated with the anomaly values 114. In some implementations, the threshold data 118 may also be modified based on the determination of an anomalous anomaly detection service 112. For example, if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.” In response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out of Page 2 of 14Response to Non-Final Office Action Dated: September 7, 2021bounds of the one or more predetermined thresholds, excluding the one or more particular aspects from the computer-based reasoning model is taught as disregarding/ removing certain values based on a threshold in order to prevent the system from improperly detecting anomalous requests(i.e. excluding the one or more particular aspects from the computer-based reasoning model).);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Styler and Yamada with the Anomaly detection system of Mehr in order to allow disregarding certain anomaly values, thereby preventing anomalous anomaly detection services from improperly detecting anomalous requests as non-anomalous or detecting non-anomalous requests as anomalous (Mehr: Col. 18 Line 25-35 “if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.”).

Regarding claim 2, Styler in view of Yamada and Mehr teaches the method of claim 1, Styler further teaches further comprising: wherein the one or more particular aspects relate to at least one label on at least one training image (Styler: Paragraph [0063] “The training data can include labeled state data, prediction data and/or other types of data labelled with known instances of anomalies. This can help the model 302 learn to which object(s) and/or scenes are anomalous.” Wherein the one or more particular aspects relate to at least one label on at least one training image is taught as the training data can include labeled state data. [0050] “other types of imaging capture devices and/or sensors. The sensor data 118 can include image data” Styler teaches sensor data based on images.); 60484-0019wherein causing control of the system comprises causing control of a system that identifies elements of an image using the computer-based reasoning model (Styler: Paragraph [0021] “autonomous vehicle to help control the autonomous vehicle. The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.), an autonomy computing system (e.g., for determining autonomous navigation), one or more vehicle control systems (e.g., for controlling braking, steering, powertrain),” Causing control of a system that identifies elements of an image using the computer-based reasoning model is taught as the neural network system which controls the autonomous vehicle based on the sensor data captured.) by: receiving an input image for labelling (Styler: Paragraph [0063] “The training data can include labeled state data, prediction data and/or other types of data labelled with known instances of anomalies.” [0030] “The vehicle computing system can input data into the machine-learned model and receive an output.” Receiving an input image for labelling is taught as input data into the machine-learned model.); determining one or more labels for the input image based on the image and the computer-based reasoning model (Styler: Paragraph [0063] “The training data can include labeled state data, prediction data and/or other types of data labelled with known instances of anomalies.” [0030] “The vehicle computing system can input data into the machine-learned model and receive an output.” Receiving an input image for labelling is taught as input data into the machine-learned model. The machine learned model labels the incoming data.); labelling the input image based on the one or more determined labels (Styler: Paragraph [0033] “The vehicle computing system can determine the existence of an anomaly in the scene based at least in part on such data. A scene can be labelled as anomalous using, for example, any of the techniques described herein.” Labelling the input image based on the one or more determined labels is taught as labelling the inputted scene as anomalous.).  

Regarding claim 3, Styler in view of Yamada and Mehr teaches the method of claim 1, Styler further teaches further comprising: wherein causing control of the system comprises causing control of a vehicle using the computer-based reasoning model (Styler: Paragraph [0021] “autonomous vehicle to help control the autonomous vehicle. The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.), an autonomy computing system (e.g., for determining autonomous navigation), one or more vehicle control systems (e.g., for controlling braking, steering, powertrain),” Causing control of a system that identifies elements of an image using the computer-based reasoning model is taught as the neural network system which controls the autonomous vehicle based on the sensor data captured.) by: receiving a current context for the vehicle (Styler: Paragraph [0055] “The vehicle computing system 102 can obtain state data 130 indicative of one or more states (e.g., current and/or past state(s)) of one or more objects that are within a surrounding environment of the vehicle 104. For example, the state data 130 for each object can describe (e.g., for a given t” Receiving a current context for the vehicle is taught as obtain state data on the vehicle and surrounding environment.), wherein the vehicle can be controlled by the control system (Styler: Paragraph [0075] “The motion plan 140 can be provided to a vehicle controller that is configured to implement the motion plan 140.” The vehicle can be controlled by the control system is taught as a vehicle controller that is configured to implement the motion plan.); determining an action to take for the vehicle based on the current context for the vehicle and the computer-based reasoning model (Styler: Paragraph [0037] “The vehicle computing system can cause the autonomous vehicle to initiate travel in accordance with the motion plan. The motion plan can be provided to a vehicle controller that is configured to implement the motion plan. For example, the vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).” Determining an action to take for the vehicle based on the current context for the vehicle and the computer-based reasoning model is taught as the motion plan can be provided to a vehicle controller that is configured to implement the motion plan. The vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).); causing the vehicle to perform the determined action (Styler: Paragraph [0037] “For example, the vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).” Causing the vehicle to perform the determined action is taught as the vehicle controller can translate the motion plan into instructions for the vehicle control system.).  

Regarding claim 4, Styler in view of Yamada and Mehr teaches the method of claim 1, Styler further teaches wherein the one or more particular aspects relate to context-action pairs (Styler: Paragraph [0077] “By way of example, a human operator 108 can take over control of the vehicle 104 (at least partially) and/or the remote computing system can provide data to the vehicle 104 instructing the vehicle 104 to perform a particular vehicle action (e.g., pull over, enter park mode, etc.).” The one or more particular aspects relate to context-action pairs is taught as remote computing system can provide data to the vehicle instructing the vehicle 104 to perform a particular vehicle action (e.g., pull over, enter park mode, etc.).)  and the set of data elements includes a set of context action pairs… for context-action (Styler: Paragraph [0077] “By way of example, a human operator 108 can take over control of the vehicle 104 (at least partially) and/or the remote computing system can provide data to the vehicle 104 instructing the vehicle 104 to perform a particular vehicle action (e.g., pull over, enter park mode, etc.).” The set of data elements includes a set of context action pairs is taught as remote computing system can provide data to the vehicle instructing the vehicle 104 to perform a particular vehicle action (e.g., pull over, enter park mode, etc.).).  
 	Yamada further teaches and the first and second PDMFs are measures of probability density (Yamada: Paragraph [0010] “the metric information is a ratio probability density function using a ratio between the recognizing object probability density function and the non-recognizing object probability density function.” The first and second PDMFs are measures of probability density is taught as the metric information is a ratio probability density function using a ratio between the recognizing object probability density function and the non-recognizing object probability density function.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anomaly Detection Systems and Methods for Autonomous Vehicles of Styler with the probability density functions of Yamada in order to allow calculating probability density functions for the images, thereby improving detection accuracy and also to reducing calculation costs (Yamada: Paragraph [0009] “improve detection accuracy and also to reduce calculation costs.”).

Regarding claim 5, Styler in view of Yamada and Mehr teaches the method of claim 1, further comprising: receiving a request for model reduction of the computer-based reasoning model (Styler: Paragraph [0029] “neural networks (e.g., deep neural networks), or other multi-layer non-linear models. Neural networks can include convolutional neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), feed-forward neural networks, and/or other forms of neural networks. For instance, supervised training techniques can be performed to train the model to determine the existence of an anomaly within the surrounding environment of an autonomous vehicle” Receiving a request for model reduction of the computer-based reasoning model is taught as the vehicle computing system requesting assistance from the neural network system. The reduction is taught as the training of the neural network.); determining surprisal of each aspect in the one or more particular aspects relative to the computer-based reasoning model without the aspect (Styler: Paragraph [0029] “In some implementations, the vehicle computing system can determine the existence of an anomaly within the surrounding environment of the autonomous vehicle based at least in part on a model. For instance, the prediction system can include, employ, and/or otherwise leverage a model such as a machine-learned model (e.g., a machine-learned anomaly detection model). The machine-learned model can be or can otherwise include one or more various model(s) such as, for example, neural networks (e.g., deep neural networks), or other multi-layer non-linear models.” Determining surprisal of each aspect in the one or more particular aspects relative to the computer-based reasoning model without the aspect is taught as the vehicle computing system can determine the existence of an anomaly within the surrounding environment of the autonomous vehicle based at least in part on a model. The trained neural network is used to identify anomalies.); determining a subset of the one or more particular aspects based at least in part on the surprisal of each aspect in the one or more particular aspects (Styler: Paragraph [0114] “In particular, the model trainer 860 can train a machine-learned model 840 and/or 850 based on a set of training data 862. The training data 862 can include, for example, a number of sets of data from previous events (e.g., previous event logs indicative anomalies). In some implementations, the training data 862 can include the training dataset 144. In some implementations, the training data 862 can include data indicative of anomalies determined using a rule(s)-based algorithm and/or one or more anomaly categories.” Determining a subset of the one or more particular aspects based at least in part on the surprisal of each aspect in the one or more particular aspects is taught as the model trainer that is trained to identify anomalies into categories.), …
	Mehr further teaches wherein the subset contains only aspects from the one or more particular aspects for which surprisal is not out of bounds of one or more predetermined thresholds (Mehr: Col. 18 Line 15-30 “anomaly values 114 received from the anomaly detection service(s) 112 associated with the anomaly may be disregarded. As another example, the algorithm(s) used to determine the aggregate values(s) 122 may be modified to remove reference to anomaly values 114 determined by an anomalous anomaly detection service 112 or to reduce a weight associated with the anomaly values 114. In some implementations, the threshold data 118 may also be modified based on the determination of an anomalous anomaly detection service 112. For example, if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.” Here, disregarding/ removing certain values based on a threshold in order to prevent the system from improperly detecting anomalous requests(i.e. excluding the one or more particular aspects from the computer-based reasoning model).); and responding to the request for reduction of the computer-based reasoning model with the one or more particular aspects (Mehr: Col. 18 “For example, if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.” Responding to the request for reduction of the computer-based reasoning model with the one or more particular aspects is taught as the system disregarding a number of anomalous values.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Styler and Yamada with the Anomaly detection system of Mehr in order to allow disregarding certain anomaly values, thereby preventing anomalous anomaly detection services from improperly detecting anomalous requests as non-anomalous or detecting non-anomalous requests as anomalous (Mehr: Col. 18 “if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.”).

Regarding claim 6, Styler in view of Yamada teaches the method of claim 1, Styler further teaches further comprising: initially receiving the one or more particular aspects as part of training for the computer-based reasoning model (Styler: Paragraph [0114] “In particular, the model trainer 860 can train a machine-learned model 840 and/or 850 based on a set of training data 862. The training data 862 can include, for example, a number of sets of data from previous events (e.g., previous event logs indicative anomalies). In some implementations, the training data 862 can include the training dataset 144.” Initially receiving the one or more particular aspects as part of training for the computer-based reasoning model is taught as the model trainer can train a machine-learned model and/or based on a set of training data.); in response to determining that the surprisal of the one or more particular aspects is above a predetermined threshold (Styler: [0027] “The vehicle computing system can employ this recall technique to compare the at least one object's actual motion trajectory with the predicted motion trajectory to determine the overlap between past prediction locations and current/future locations. In the event that there is a deviation (e.g., above a particular threshold) by the actual object motion trajectory from the predicted object motion trajectory, the vehicle computing system can determine that an anomaly exists (e.g., with the at least one object's motion).” In response to determining that the surprisal of the one or more particular aspects is above a predetermined threshold is taught as the event that there is a deviation (e.g., above a particular threshold) by the actual object motion trajectory from the predicted object motion trajectory, the vehicle computing system can determine that an anomaly exists.), sending an indication to continue to collect the one or more particular aspects (Styler: Paragraph [0032] “the vehicle computing system can determine the existence of an anomaly based at least in part on one or more anomaly categories. For instance, categories (e.g., definitions) can be generated for different types of anomalies (e.g., u-turns, parallel parking, wrong way down one-way street, large unexpected crowds, etc.). As one or more objects and/or other aspects of a surrounding environment are observed and analyzed, the vehicle computing system can determine if they fit into one or more of the different categories. If so, an anomaly of the particular type defined by the category can be predicted.” Sending an indication to continue to collect the one or more particular aspects is taught as the anomalies are collected into categories based on the types.);…

Mehr further teaches  60484-0019in response to determining that the surprisal of the one or more particular aspects is not above a predetermined threshold, sending the indication to no longer collect the one or more particular aspects (Mehr: Col. 13 Lines 12-18 “For example, one or more of the threshold data 118 or the security profile data 204 may include other request data 318. Correspondence between other request data 318 associated with a current request 102 and the threshold data 118 may be used to determine anomalous or non-anomalous requests 102.” In response to determining that the surprisal of the one or more particular aspects is not above a predetermined threshold, sending the to no longer collect the one or more particular aspects is taught as comparing the previous requests of the security profile to the current requests based on a threshold to determine whether it is anomalous or non-anomalous. The system of Mehr is concerned with identifying anomalies. Col. 11 further teaches “For example, the security profile data 204 may include one or more request characteristics 306 stored in association with sets of anomaly values 114.” Storing requests in addition with anomalies is taught as including the one or more particular aspects in the computer-based reasoning model. The values not above the threshold are stored into the security profile and the process is completed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Styler and Yamada with the Anomaly detection system of Mehr in order to allow disregarding certain anomaly values, thereby preventing anomalous anomaly detection services from improperly detecting anomalous requests as non-anomalous or detecting non-anomalous requests as anomalous (Mehr: Col. 18 “if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.”).-44-…..

Regarding claim 7, Styler in view of Yamada and Mehr teaches the method of claim 1, Styler further teaches further comprising receiving a request for an action to take in a current context (Styler: Paragraph [0055] “The vehicle computing system 102 can obtain state data 130 indicative of one or more states (e.g., current and/or past state(s)) of one or more objects that are within a surrounding environment of the vehicle 104. For example, the state data 130 for each object can describe (e.g., for a given t” Receiving a request for an action to take in a current context is taught as obtain state data on the vehicle and surrounding environment.); determining the action to take based on comparing the current context to contexts associated with data elements in the set of data elements (Styler: Paragraph [0037] “The vehicle computing system can cause the autonomous vehicle to initiate travel in accordance with the motion plan. The motion plan can be provided to a vehicle controller that is configured to implement the motion plan. For example, the vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).” Determining the action to take based on comparing the current context to contexts associated with data elements in the set of data elements is taught as the motion plan can be provided to a vehicle controller that is configured to implement the motion plan. The vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).); and responding to the request for the action to take with the determined action (Styler: Paragraph [0037] “For example, the vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).” Responding to the request for the action to take with the determined action is taught as the vehicle controller can translate the motion plan into instructions for the vehicle control system.).  

Regarding claim 12, Styler in view of Yamada and Mehr teaches the method of claim 1, Styler further teaches a non-transitory computer readable medium storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to perform the method of claim 1 (Styler: Paragraph [0007] “The autonomous vehicle includes one or more processors and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the autonomous vehicle to perform operations.” A non-transitory computer readable medium storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to perform is taught as one or more processors and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the autonomous vehicle to perform.).  

Regarding claim 13, (Currently Amended) A system, including one or more computing devices, for creating a computer-based reasoning model, comprising: a training and analysis system executing on the one or more computing devices (Styler: Paragraph [0079] “One or more portion(s) of the method 600 can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system 102 and/or other systems.” A training and analysis system executing on one or more computing devices is taught as one or more portion(s) of the method can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system and/or other systems.), and configured to execute training and analysis instructions, which, when executed, perform the steps of (Styler: Paragraph [0096] “For instance, the memory 804 (e.g., one or more non-transitory computer-readable storage mediums, memory devices) can include computer-readable instructions 806 that can be executed by the one or more processors 802.” Configured to execute training and analysis instructions, which, when executed, perform is taught as computer-readable instructions that can be executed by the one or more processors.): receiving a request to determine whether to use one or more particular aspects of a computer-based reasoning model (Styler: Paragraph [0077] “the vehicle computing system 102 can request vehicle assistance (e.g., from a service provider) to address an anomaly. ” Request to determine whether to use one or more particular aspects of a computer-based reasoning model is taught as the vehicle computing system can request vehicle assistance (e.g., from a service provider) to address an anomaly. The Neural network model is trained to help the vehicle computing system.), wherein the one or more particular aspects of the computer-based reasoning models include one or more features of data elements or one or more parameters of the computer-based reasoning model (Styler: Paragraph [0063] “determine the existence of an anomaly within the surrounding environment of the vehicle 104. For instance, training techniques (e.g., supervised training techniques) can be performed to train the model 302 to determine whether an object within the vehicle's surrounding environment and/or a scene of the surrounding environment is anomalous. By way of example, the model 302 can be trained based on, for example, a number of sets of data from previous events that are indicative of one or more anomalies associated with an object and/or a scene (e.g., previous vehicle logs, etc.). The training data can include labeled state data, prediction data and/or other types of data labelled with known instances of anomalies. This can help the model 302 learn to which object(s) and/or scenes are anomalous. In some implementations, the training data can include labeled state data, prediction data and/or other types of data labelled with known instances that are not anomalies.” Wherein the one or more particular aspects of the computer-based reasoning models include one or more features of data elements or one or more parameters of the computer-based reasoning model is taught as the neural network model parameters and training data can include labeled state data, prediction data and/or other types of data. Styler teaches the use of sensor data or images.); …suprisal…suprisal (Styler: Paragraph [0027] “The vehicle computing system can employ this recall technique to compare the at least one object's actual motion trajectory with the predicted motion trajectory to determine the overlap between past prediction locations and current/future locations. In the event that there is a deviation (e.g., above a particular threshold) by the actual object motion trajectory from the predicted object motion trajectory, the vehicle computing system can determine that an anomaly exists (e.g., with the at least one object's motion).” The examiner notes that determining a first and second surprisal is taught as determining whether values collected from sensors in a vehicle are anomalous. Methods of determining anomalies with respect to the vehicles surroundings and with respect to the motion of an object around the vehicle are disclosed. Refer to paragraph [0028 and 0029].)… sending the computer-based reasoning model to a control system (Styler: Paragraph [0039] “The improved ability to detect anomalies (e.g., anomalous objects, anomalous scenes, etc.) can enable improved motion planning and/or other control of the autonomous vehicle based on such anomalies, thereby further enhancing passenger safety and vehicle efficiency. Thus, the present disclosure improves the operation of an autonomous vehicle computing system and the autonomous vehicle it controls.” Sending the computer-based reasoning model to a control system is taught as motion planning based on the anomalies determined by the neural network which are used to control the autonomous vehicle.); Page 6 of 14Response to Non-Final Office Action Dated: September 7, 2021a control system executing on the one or more computing devices(Styler: Paragraph [0043] “The operations computing system 106 can include one or more computing devices that are remote from the vehicle 104 (e.g., located off-board the vehicle 104).” A control system executing on the one or more computing devices is taught as computing system can include one or more computing devices that are remote from the vehicle.), configured to communicate with the training and analysis system and to execute control system instructions, which, when executed, perform the steps of (Styler: Paragraph [0054] “The autonomy computing system 114 can control the one or more vehicle control systems 116 to operate the vehicle 104 according to the motion plan.” Configured to communicate with the training and analysis system and to execute control system instructions, which, when executed, perform is taught as the autonomy computing system can control the one or more vehicle control systems to operate the vehicle according to the motion plan): receiving the computer-based reasoning model from the training and analysis system (Styler: Paragraph [0063] “For instance, training techniques (e.g., supervised training techniques) can be performed to train the model 302 to determine whether an object within the vehicle's surrounding environment and/or a scene of the surrounding environment is anomalous.” Receiving the computer-based reasoning model from the training and analysis system is taught as performed to train the model to determine whether an object within the vehicle's surrounding environment and/or a scene of the surrounding environment is anomalous..); receiving a current context for a target system (Styler: Paragraph [0055] “The vehicle computing system 102 can obtain state data 130 indicative of one or more states (e.g., current and/or past state(s)) of one or more objects that are within a surrounding environment of the vehicle 104. For example, the state data 130 for each object can describe (e.g., for a given t” Receiving a current context for a target system is taught as obtain state data on the vehicle and surrounding environment.), wherein the target system can be controlled by the control system (Styler: Paragraph [0075] “The motion plan 140 can be provided to a vehicle controller that is configured to implement the motion plan 140.” Wherein the target system can be controlled by the control system is taught as a vehicle controller that is configured to implement the motion plan.); determining an action to take for the target system based on the current context for the target system and the computer-based reasoning model (Styler: Paragraph [0037] “The vehicle computing system can cause the autonomous vehicle to initiate travel in accordance with the motion plan. The motion plan can be provided to a vehicle controller that is configured to implement the motion plan. For example, the vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).” Determining an action to take for the target system based on the current context for the target system and the computer-based reasoning model is taught as the motion plan can be provided to a vehicle controller that is configured to implement the motion plan. The vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).); causing the target system to perform the determined action (Styler: Paragraph [0037] “For example, the vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).” Causing the vehicle to perform the determined action is taught as the vehicle controller can translate the motion plan into instructions for the vehicle control system.).
Styler does not explicitly disclose determining a first probability density or mass functions (PDMF) for a set of data elements associated with the computer-based reasoning model where the one or more particular aspects are excluded from the set of data elements and the computer-based reasoning model; determining a second PDMF for the set of data elements with the one or more particular aspects included in the determination of the second PDMF; determining a first [value] based on the first PDMF; determining a second [value] based on the second PDMF; determining, a difference between the first surprisal and the second surprisal; in response to determining that the difference between the first surprisal and the second surprisal  of the one or more particular aspects is out of bounds of one or more predetermined thresholds, 
Yamada further teaches determining a first probability density or mass functions (PDMF) for a set of data elements associated with the computer-based reasoning model where the one or more particular aspects are excluded from the set of data elements and the computer-based reasoning model (Yamada: Paragraph [0010] “a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means” A determining a first probability density or mass functions (PDMF) for a set of data elements associated with the computer-based reasoning model where the one or more particular aspects are excluded from the set of data elements and the computer-based reasoning model is taught as a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means.); determining a second PDMF for the set of data elements with the one or more particular aspects included in the determination of the second PDMF (Yamada: Paragraph [0010] “a recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means;” A second PDMF for the set of data elements with the one or more particular aspects included in the determination of the second PDMF is taught as recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means.); determining a first [value] based on the first PDMF (Yamada: Paragraph [0010] “a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means” A first PDMF for a set of data elements associated with the computer-based reasoning model is taught as outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means.); determining a second [value] based on the second PDMF (Yamada: Paragraph [0010] “a recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means;” A second PDMF is taught as  outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means.); …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anomaly Detection Systems and Methods for Autonomous Vehicles of Styler with the probability density functions of Yamada in order to allow calculating probability density functions for the images, thereby improving detection accuracy and also to reducing calculation costs (Yamada: Paragraph [0009] “improve detection accuracy and also to reduce calculation costs.”).
Styler in view of Yamada does not explicitly disclose determining, a difference between the first surprisal and the second surprisal; in response to determining that the difference between the first surprisal and the second surprisal  of the one or more particular aspects is out of bounds of one or more predetermined thresholds, including the one or more particular aspects in the computer-based reasoning model; in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out of bounds of the one or more predetermined thresholds, excluding the one or more particular aspects from the computer-based reasoning model;
Mehr further teaches determining, a difference between the first surprisal and the second surprisal (Mehr: Col. 10 Line 17-27   “For example, the security profile data 204 may include a first set of anomaly values 114 (e.g., 10, 15, 20) associated with a particular IP address of a request 102 and a second set of anomaly values 114 (e.g., 50, 50, 60) associated with a different IP address. In addition to determining correspondence between the anomaly values 114 for a current request 102 and the sets of anomaly values 114 of the security profile data 204, the security service module 202 may also determine correspondence between the request data 110 determined from the request 102 and the request characteristics of the security profile data 204.” Determining, a difference between the first surprisal and the second surprisal is taught as the correspondence between the first set of anomaly values and the second set of anomaly values. Col. 12 Lines 27-30 further clarifies “Correspondence or a difference between the request source 302 of a current request 102 and the request source(s) 302 of the security profile data 204 may indicate a potentially anomalous or non-anomalous anomaly detection service 112.” Correspondence is equated to difference.); in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of bounds of one or more predetermined thresholds, including the one or more particular aspects in the computer-based reasoning model (Mehr: Col. 13 Lines 12-18 “For example, one or more of the threshold data 118 or the security profile data 204 may include other request data 318. Correspondence between other request data 318 associated with a current request 102 and the threshold data 118 may be used to determine anomalous or non-anomalous requests 102.” In response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of bounds of one or more predetermined thresholds, including the one or more particular aspects in the computer-based reasoning model is taught as comparing the previous requests of the security profile to the current requests based on a threshold to determine whether it is anomalous or non-anomalous. The system of Mehr is concerned with identifying anomalies. Col. 11 Line 16-66 further teaches “For example, the security profile data 204 may include one or more request characteristics 306 stored in association with sets of anomaly values 114.” Storing requests in addition with anomalies is taught as including the one or more particular aspects in the computer-based reasoning model.); in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out of Page 2 of 14Response to Non-Final Office Action Dated: September 7, 2021bounds of the one or more predetermined thresholds, excluding the one or more particular aspects from the computer-based reasoning model (Mehr: Col. 18 Line 15-30 “anomaly values 114 received from the anomaly detection service(s) 112 associated with the anomaly may be disregarded. As another example, the algorithm(s) used to determine the aggregate values(s) 122 may be modified to remove reference to anomaly values 114 determined by an anomalous anomaly detection service 112 or to reduce a weight associated with the anomaly values 114. In some implementations, the threshold data 118 may also be modified based on the determination of an anomalous anomaly detection service 112. For example, if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.” In response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out of Page 2 of 14Response to Non-Final Office Action Dated: September 7, 2021bounds of the one or more predetermined thresholds, excluding the one or more particular aspects from the computer-based reasoning model is taught as disregarding/ removing certain values based on a threshold in order to prevent the system from improperly detecting anomalous requests(i.e. excluding the one or more particular aspects from the computer-based reasoning model).);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Styler and Yamada with the Anomaly detection system of Mehr in order to allow disregarding certain anomaly values, thereby preventing anomalous anomaly detection services from improperly detecting anomalous requests as non-anomalous or detecting non-anomalous requests as anomalous (Mehr: Col. 18 Line 25-35 “if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.”).

Regarding claim 16, (Currently Amended) A system, including one or more computing devices, for creating a computer-based reasoning model for controlling vehicles, comprising: a vehicular training and analysis system executing on the one or more computing devices (Styler: Paragraph [0079] “One or more portion(s) of the method 600 can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system 102 and/or other systems.” A vehicular training and analysis system executing on one or more computing devices is taught as one or more portion(s) of the method can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system and/or other systems.), and configured to execute training and analysis instructions, which, when executed, perform the steps of (Styler: Paragraph [0096] “For instance, the memory 804 (e.g., one or more non-transitory computer-readable storage mediums, memory devices) can include computer-readable instructions 806 that can be executed by the one or more processors 802.” Configured to execute training and analysis instructions, which, when executed, perform is taught as computer-readable instructions that can be executed by the one or more processors.): receiving a request to determine whether to use one or more particular aspects of a vehicular computer-based reasoning model (Styler: Paragraph [0077] “the vehicle computing system 102 can request vehicle assistance (e.g., from a service provider) to address an anomaly.” Receiving a request to determine whether to use one or more particular aspects of a vehicular computer-based reasoning model is taught as the vehicle computing system can request vehicle assistance (e.g., from a service provider) to address an anomaly. The Neural network model is trained to help the vehicle computing system.), wherein the one or more particular aspects of the vehicular computer-based reasoning models include one or more features of vehicular data elements or one or more parameters of the vehicular computer-based reasoning model (Styler: Paragraph [0063] “determine the existence of an anomaly within the surrounding environment of the vehicle 104. For instance, training techniques (e.g., supervised training techniques) can be performed to train the model 302 to determine whether an object within the vehicle's surrounding environment and/or a scene of the surrounding environment is anomalous. By way of example, the model 302 can be trained based on, for example, a number of sets of data from previous events that are indicative of one or more anomalies associated with an object and/or a scene (e.g., previous vehicle logs, etc.). The training data can include labeled state data, prediction data and/or other types of data labelled with known instances of anomalies. This can help the model 302 learn to which object(s) and/or scenes are anomalous. In some implementations, the training data can include labeled state data, prediction data and/or other types of data labelled with known instances that are not anomalies.” Wherein the one or more particular aspects of the vehicular computer-based reasoning models include one or more features of vehicular data elements or one or more parameters of the vehicular computer-based reasoning model is taught as the neural network model parameters and training data can include labeled state data, prediction data and/or other types of data. Styler teaches the use of sensor data or images.); …surprisal …suprisal (Styler: Paragraph [0027] “The vehicle computing system can employ this recall technique to compare the at least one object's actual motion trajectory with the predicted motion trajectory to determine the overlap between past prediction locations and current/future locations. In the event that there is a deviation (e.g., above a particular threshold) by the actual object motion trajectory from the predicted object motion trajectory, the vehicle computing system can determine that an anomaly exists (e.g., with the at least one object's motion).” The examiner notes that determining a first and second surprisal is taught as determining whether values collected from sensors in a vehicle are anomalous. Methods of determining anomalies with respect to the vehicles surroundings and with respect to the motion of an object around the vehicle are disclosed. Refer to paragraph [0028 and 0029].)… sending the vehicular computer-based reasoning model to a vehicular control system (Styler: Paragraph [0039] “The improved ability to detect anomalies (e.g., anomalous objects, anomalous scenes, etc.) can enable improved motion planning and/or other control of the autonomous vehicle based on such anomalies, thereby further enhancing passenger safety and vehicle efficiency. Thus, the present disclosure improves the operation of an autonomous vehicle computing system and the autonomous vehicle it controls.” Sending the vehicular computer-based reasoning model to a vehicular control system is taught as motion planning based on the anomalies determined by the neural network which are used to control the autonomous vehicle.); a vehicular control system executing on the one or more computing devices (Styler: Paragraph [0043] “The operations computing system 106 can include one or more computing devices that are remote from the vehicle 104 (e.g., located off-board the vehicle 104).” A vehicular control system executing on the one or more computing devices is taught as computing system can include one or more computing devices that are remote from the vehicle.), configured to communicate with the vehicular training and analysis system and to execute control system instructions, which, when executed, perform the steps of (Styler: Paragraph [0054] “The autonomy computing system 114 can control the one or more vehicle control systems 116 to operate the vehicle 104 according to the motion plan.” Configured to communicate with the vehicular training and analysis system and to execute control system instructions, which, when executed, perform is taught as the autonomy computing system can control the one or more vehicle control systems to operate the vehicle according to the motion plan): receiving the vehicular computer-based reasoning model from the vehicular training and analysis system (Styler: Paragraph [0063] “For instance, training techniques (e.g., supervised training techniques) can be performed to train the model 302 to determine whether an object within the vehicle's surrounding environment and/or a scene of the surrounding environment is anomalous.” Receiving the vehicular computer-based reasoning model from the vehicular training and analysis system is taught as performed to train the model to determine whether an object within the vehicle's surrounding environment and/or a scene of the surrounding environment is anomalous.); receiving a current vehicular context for a target vehicular system (Styler: Paragraph [0055] “The vehicle computing system 102 can obtain state data 130 indicative of one or more states (e.g., current and/or past state(s)) of one or more objects that are within a surrounding environment of the vehicle 104. For example, the state data 130 for each object can describe (e.g., for a given t” Receiving a current vehicular context for a target vehicular system is taught as obtain state data on the vehicle and surrounding environment.), wherein the vehicular target system can be controlled by the vehicular control system (Styler: Paragraph [0075] “The motion plan 140 can be provided to a vehicle controller that is configured to implement the motion plan 140.” The vehicular target system can be controlled by the vehicular control system is taught as a vehicle controller that is configured to implement the motion plan.); determining an action to take for the target system based on the current vehicular context for the target vehicular system and the vehicular computer-based reasoning model (Styler: Paragraph [0037] “The vehicle computing system can cause the autonomous vehicle to initiate travel in accordance with the motion plan. The motion plan can be provided to a vehicle controller that is configured to implement the motion plan. For example, the vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).” Determining an action to take for the target system based on the current vehicular context for the target vehicular system and the vehicular computer-based reasoning model is taught as the motion plan can be provided to a vehicle controller that is configured to implement the motion plan. The vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).); causing the target vehicular system to perform the determined action (Styler: Paragraph [0037] “For example, the vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).” Causing the target vehicular system to perform the determined action is taught as the vehicle controller can translate the motion plan into instructions for the vehicle control system.).
Styler does not explicitly disclose determining a first probability density or mass functions (PDMF) for a set of vehicular data elements associated with the vehicular computer-based reasoning model where the one or more particular aspects are excluded from the set of vehicular data elements and the vehicular computer-based reasoning model; determining a second PDMF for the set of vehicular data elements with the one or more particular aspects included in the determination of the second PDMF; determining a first [value]  based on the first PDMF: determining a second [value]  based on the second PDMF; determining a difference between the first surprisal and the second surprisal;, in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of Page 8 of 14Response to Non-Final Office Action Dated: September 7, 2021 bounds of one or more predetermined thresholds, including the one or more particular aspects in the vehicular computer-based reasoning model; in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out of bounds of one or more predetermined thresholds, excluding the one or more particular aspects from the vehicular computer-based reasoning model;
Yamada further teaches determining a first probability density or mass functions (PDMF) for a set of vehicular data elements associated with the vehicular computer-based reasoning model where the one or more particular aspects are excluded from the set of vehicular data elements and the vehicular computer-based reasoning model (Yamada: Paragraph [0010] “a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means” A first PDMF for a set of vehicular data elements associated with the vehicular computer-based reasoning model where the one or more particular aspects are excluded from the set of vehicular data elements and the vehicular computer-based reasoning model is taught as a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means.); determining a second PDMF for the set of vehicular data elements with the one or more particular aspects included in the determination of the second PDMF (Yamada: Paragraph [0010] “a recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means;” A second PDMF for the set of vehicular data elements with the one or more particular aspects included in the determination of the second PDMF is taught as recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means.); determining a first surprisal based on the first PDMF (Yamada: Paragraph [0010] “a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means” A first PDMF for a set of data elements associated with the computer-based reasoning model is taught as outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means.); determining a second surprisal based on the second PDMF (Yamada: Paragraph [0010] “a recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means;” A second PDMF is taught as  outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anomaly Detection Systems and Methods for Autonomous Vehicles of Styler with the probability density functions of Yamada in order to allow calculating probability density functions for the images, thereby improving detection accuracy and also to reducing calculation costs (Yamada: Paragraph [0009] “improve detection accuracy and also to reduce calculation costs.”).
Styler in view of Yamada does not explicitly disclose determining a difference between the first surprisal and the second surprisal;, in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of Page 8 of 14Response to Non-Final Office Action Dated: September 7, 2021 bounds of one or more predetermined thresholds, including the one or more particular aspects in the vehicular computer-based reasoning model; in response to determining that the difference 
Mehr further teaches determining a difference between the first surprisal and the second surprisal (Mehr: Col. 10 Line 17-27 “For example, the security profile data 204 may include a first set of anomaly values 114 (e.g., 10, 15, 20) associated with a particular IP address of a request 102 and a second set of anomaly values 114 (e.g., 50, 50, 60) associated with a different IP address. In addition to determining correspondence between the anomaly values 114 for a current request 102 and the sets of anomaly values 114 of the security profile data 204, the security service module 202 may also determine correspondence between the request data 110 determined from the request 102 and the request characteristics of the security profile data 204.” Determining, a difference between the first surprisal and the second surprisal is taught as the correspondence between the first set of anomaly values and the second set of anomaly values. Col. 12 Lines 27-30 further clarifies “Correspondence or a difference between the request source 302 of a current request 102 and the request source(s) 302 of the security profile data 204 may indicate a potentially anomalous or non-anomalous anomaly detection service 112.” Correspondence is equated to difference.); in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of Page 8 of 14Response to Non-Final Office Action Dated: September 7, 2021 bounds of one or more predetermined thresholds, including the one or more particular aspects in the vehicular computer-based reasoning model (Mehr: Col.  13 Lines 12-18 “For example, one or more of the threshold data 118 or the security profile data 204 may include other request data 318. Correspondence between other request data 318 associated with a current request 102 and the threshold data 118 may be used to determine anomalous or non-anomalous requests 102.” In response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is out of bounds of one or more predetermined thresholds, including the one or more particular aspects in the computer-based reasoning model is taught as comparing the previous requests of the security profile to the current requests based on a threshold to determine whether it is anomalous or non-anomalous. The system of Mehr is concerned with identifying anomalies. Col. 11 Line 16-66  further teaches “For example, the security profile data 204 may include one or more request characteristics 306 stored in association with sets of anomaly values 114.” Storing requests in addition with anomalies is taught as including the one or more particular aspects in the computer-based reasoning model.); in response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out of bounds of one or more predetermined thresholds, excluding the one or more particular aspects from the vehicular computer-based reasoning model (Mehr: Col. 18 Line 15-30 “anomaly values 114 received from the anomaly detection service(s) 112 associated with the anomaly may be disregarded. As another example, the algorithm(s) used to determine the aggregate values(s) 122 may be modified to remove reference to anomaly values 114 determined by an anomalous anomaly detection service 112 or to reduce a weight associated with the anomaly values 114. In some implementations, the threshold data 118 may also be modified based on the determination of an anomalous anomaly detection service 112. For example, if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.” In response to determining that the difference between the first surprisal and the second surprisal of the one or more particular aspects is not out of Page 2 of 14Response to Non-Final Office Action Dated: September 7, 2021bounds of the one or more predetermined thresholds, excluding the one or more particular aspects from the computer-based reasoning model is taught as disregarding/ removing certain values based on a threshold in order to prevent the system from improperly detecting anomalous requests(i.e. excluding the one or more particular aspects from the computer-based reasoning model).);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Styler and Yamada with the Anomaly detection system of Mehr in order to allow disregarding certain anomaly values, thereby preventing anomalous anomaly detection services from improperly detecting anomalous requests as non-anomalous or detecting non-anomalous requests as anomalous (Mehr: Col. 18 Line 25-35 “if the algorithm for determining the aggregate value 122 is modified to disregard a particular anomaly value 114, the threshold value 302 associated with the aggregate value 122 may also be modified. Continuing the example, threshold values 322 that correspond to a single anomaly value 114 generated by an anomalous anomaly detection service 112 may be increased, decreased, or disregarded. Modification of the threshold data 118 may prevent anomalous anomaly detection services 112 from improperly detecting anomalous requests 102 as non-anomalous or detecting non-anomalous requests 102 as anomalous.”).

Claim 8, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Styler (US20190101924), Yamada (US20200005467), Mehr (U.S Patent No. 10158658) in view of Adam (US20140324339).

Regarding claim 8, Styler in view of Yamada and Mehr teach the method of claim 1, Styler in view of Yamada and Mehr do not explicitly disclose further comprising determining the first PDMF using a parametric distribution.  
	Adam further teaches further comprising determining the first PDMF using a parametric distribution (Adam: Paragraph [0020] “One example of a probability density function is a Gaussian function, which is defined in a parametric manner (i.e. defined by reference to explicit parameters).” Determining the first PDMF using a parametric distribution is taught as a probability density function is a Gaussian function, which is defined in a parametric manner.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Styler, Yamada and Mehr with the parametric function of Adam in order to allow defining the function based on explicit parameters, thereby utilizing the probability density function to approximate the current density of the pdf based on the parameters (Adam: Paragraph [0020] “The probability density function can be represented by different ways, referred to as an “uncertainty representation”. One example of a probability density function is a Gaussian function, which is defined in a parametric manner (i.e. defined by reference to explicit parameters). The Gaussian functions are defined by their parameters mean value and, in multi-dimensional case, the co-variance matrix.”).

Claim 19 is similarly rejected, refer to claim 8 for further analysis.

Regarding claim 9, Styler in view of Yamada and Mehr teach the method of claim 1, Styler in view of Yamada and Mehr does not explicitly disclose further comprising determining the first PDMF using a nonparametric distribution.  
	Adam further teaches further comprising determining the first PDMF using a nonparametric distribution (Adam: Paragraph [0010] “A publication by Eric Richter—Non-Parametric Bayesian Filtering for Multiple Object Tracking (ISBN: 978-3-8440-1488-4) teaches case studies that describe different implementations of MOTs. The first of these case studies proposes an implementation based on data fusion between data from radar and camera sensors. The teachings of this publication fail to describe neither generic interfaces nor the proposed modularization.” Determining the first PDMF using a nonparametric distribution is taught as Non-Parametric Bayesian Filtering for Multiple Object Tracking.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Styler, Yamada and Mehr with the parametric function of Adam in order to allow defining the function without the use of parameters, thereby utilizing the probability density function to approximate the object tracking without the use of parameters (Adam: Paragraph [0020] “A publication by Eric Richter—Non-Parametric Bayesian Filtering for Multiple Object Tracking (ISBN: 978-3-8440-1488-4) teaches case studies that describe different implementations of MOTs. The first of these case studies proposes an implementation based on data fusion between data from radar and camera sensors. The teachings of this publication fail to describe neither generic interfaces nor the proposed modularization.”).

Claim 20 is similarly rejected, refer to claim 9 for further analysis.

Claim 10, 11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Styler (US20190101924), Yamada (US20200005467), Mehr (U.S. Patent No. 10158658) in view of Eskin (US20150058982).

Regarding claim 17, Styler in view of Yamada and Mehr teaches the system of claim 16, Styler further teaches the vehicular training and analysis system further configured to perform the steps of (Styler: Paragraph [0030] “The vehicle computing system can input data (e.g., state date, prediction data, etc.) into the machine-learned model.” Receiving a request to determine whether to use one or more particular aspects of a vehicular computer-based reasoning model is taught as the vehicle computing system can input data (e.g., state date, prediction data, etc.) into the machine-learned model. . The Neural network model is trained to help the vehicle computing system.)…vehicular data elements (Styler: Paragraph [0030] “The vehicle computing system can input data (e.g., state date, prediction data, etc.)” [0005] “one or more computing devices, state data indicative of one or more states of one or more objects that are within a surrounding environment of an autonomous vehicle.” Vehicular data elements are taught as the data including state data prediction data or the sensor data acquired from a vehicle.)
Yamada further teaches… determining the second PDMF (Yamada: Paragraph [0010] “a recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means;” Determining the second PDMF is taught as recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means.)…
	Styler in view of Yamada and Mehr does not explicitly disclose determining multiple nearest … data elements from the set of … data elements; determining multiple premetric contributions, one for each of the multiple nearest … data elements; determining a premetric measurement of the one or more particular … data elements based at least in part on the multiple premetric contributions; and determining new premetric measurements for at least one … data element in the set of … data elements, wherein each new premetric measurement for the at least one … data element is computed based on premetric measurement to the one or more particular … data elements; …based at least in part on the premetric measurement for the one or more particular … data elements and the new premetric measurements for the at least one … data element in the set of … data elements.  
	Eskin further teaches determining multiple nearest … data elements from the set of … data elements (Eskin: Paragraph [0050] “Given two elements in the input space x1 and x2, the feature map may be used to define a distance between the two elements as the distance between their corresponding images in the feature space. The distance function dφ is defined as follows:…For notational convenience, the subscript may be dropped from dφ. If the feature space is [Image Omitted] d, this distance corresponds to standard Euclidean distance in that space.” Determining multiple nearest … data elements from the set of … data elements is taught as define relations between elements of the input space. Given two elements in the input space x1 and x2, the feature map may be used to define a distance between the two elements as the distance between their corresponding images in the feature space.); determining multiple premetric contributions, one for each of the multiple nearest … data elements (Eskin: Paragraph [0027] “For each data instance in the nearest cluster, the distance between the selected data instance and each data instance in the nearest cluster is determined. If the distance between a point in the nearest cluster is less than the minimum distance determined above, the point in the nearest cluster is labeled as one of the k nearest neighbors.” determining multiple premetric contributions, one for each of the multiple nearest … data elements is taught as the distance between the selected data instance and each data instance in the nearest cluster is determined.); determining a premetric measurement of the one or more particular … data elements based at least in part on the multiple premetric contributions (Eskin: Paragraph [0050] “Given two elements in the input space x1 and x2, the feature map may be used to define a distance between the two elements as the distance between their corresponding images in the feature space. The distance function dφ is defined as follows:…For notational convenience, the subscript may be dropped from dφ. If the feature space is [Image Omitted] d, this distance corresponds to standard Euclidean distance in that space.” Determining a premetric measurement of the one or more particular … data elements based at least in part on the multiple premetric contributions is taught as input space x1 and x2, the feature map may be used to define a distance between the two elements as the distance between their corresponding images in the feature space. Premetric is taught as Euclidean Distance.); and determining new premetric measurements for at least one … data element in the set of … data elements, wherein each new premetric measurement for the at least one … data element is computed based on premetric measurement to the one or more particular … data elements (Eskin: Paragraph [0027] “For each data instance in the nearest cluster, the distance between the selected data instance and each data instance in the nearest cluster is determined. If the distance between a point in the nearest cluster is less than the minimum distance determined above, the point in the nearest cluster is labeled as one of the k nearest neighbors. Designating a data instance as an anomaly if it lies in the sparse region of the feature space may comprise determining whether sum of the distances to the k nearest neighbors of the selected data instance exceeds a predetermined threshold.” Determining new premetric measurements for at least one … data element in the set of … data elements, wherein each new premetric measurement for the at least one … data element is computed based on premetric measurement to the one or more particular … data elements is taught as For each data instance in the nearest cluster, the distance between the selected data instance and each data instance in the nearest cluster is determined.); …based at least in part on the premetric measurement for the one or more particular … data elements and the new premetric measurements for the at least one … data element in the set of … data elements (Eskin: Paragraph [0027] “ For each data instance in the nearest cluster, the distance between the selected data instance and each data instance in the nearest cluster is determined. If the distance between a point in the nearest cluster is less than the minimum distance determined above, the point in the nearest cluster is labeled as one of the k nearest neighbors. Designating a data instance as an anomaly if it lies in the sparse region of the feature space may comprise determining whether sum of the distances to the k nearest neighbors of the selected data instance exceeds a predetermined threshold.” Based at least in part on the premetric measurement for the one or more particular … data elements and the new premetric measurements for the at least one … data element in the set of … data elements is taught as for each data instance in the nearest cluster, the distance between the selected data instance and each data instance in the nearest cluster is determined.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Styler, Yamada and Mehr with the Euclidean distance calculation of Eskin in order to calculate the distance between each data instance in the nearest cluster, thereby allowing for the determination of an anomaly if it lies in the sparse region (Eskin: Paragraph [0027] “For each data instance in the nearest cluster, the distance between the selected data instance and each data instance in the nearest cluster is determined. If the distance between a point in the nearest cluster is less than the minimum distance determined above, the point in the nearest cluster is labeled as one of the k nearest neighbors. Designating a data instance as an anomaly if it lies in the sparse region of the feature space may comprise determining whether sum of the distances to the k nearest neighbors of the selected data instance exceeds a predetermined threshold.”).

Claim 10 and 14 are similarly rejected, refer to claim 17 for further analysis.

Regarding claim 18, Styler in view of Yamada and Mehr teaches the system of claim 17, Styler further teaches …vehicular data element in the set of vehicular data elements (Styler: Paragraph [0030] “The vehicle computing system can input data (e.g., state date, prediction data, etc.)” [0005] “one or more computing devices, state data indicative of one or more states of one or more objects that are within a surrounding environment of an autonomous vehicle.” Vehicular data elements are taught as the data including state data prediction data or the sensor data acquired from a vehicle.) … vehicular data element in the set of vehicular (Styler: Paragraph [0030] “The vehicle computing system can input data (e.g., state date, prediction data, etc.)” [0005] “one or more computing devices, state data indicative of one or more states of one or more objects that are within a surrounding environment of an autonomous vehicle.” Vehicular data elements are taught as the data including state data prediction data or the sensor data acquired from a vehicle.) …vehicular data element in the set of vehicular data elements (Styler: Paragraph [0030] “The vehicle computing system can input data (e.g., state date, prediction data, etc.)” [0005] “one or more computing devices, state data indicative of one or more states of one or more objects that are within a surrounding environment of an autonomous vehicle.” Vehicular data elements are taught as the data including state data prediction data or the sensor data acquired from a vehicle.) …
Yamada further teaches… wherein: the first PDMF (Yamada: Paragraph [0010] “a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means” The first PDMF is taught as a non-recognizing object learning means for inputting a plurality of non-recognizing object images not including a recognizing object from the image input means, and for outputting a non-recognizing object probability density function according to the non-recognizing object images to the probability density function output means.)…determining the second PDMF (Yamada: Paragraph [0010] “a recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means;” Determining the second PDMF is taught as recognizing object learning means for inputting a plurality of recognizing object images including a recognizing object from the image input means, and for outputting a recognizing object probability density function based on the plurality of recognizing object images to the probability density function output means.)…
Eskin further teaches… is computed based on an average premetric contribution of each (Eskin: Paragraph [0024] “For example, the set of feature values of the data instances may be normalized to a number of standard deviations of the values of the feature values of the data instances from the mean or average of the feature values of the set of data instances.”)… divided by a sum of premetric contributions of each… data elements (Eskin: Paragraph [0026] “In another embodiment, the step of determining a sparse region in the feature space may comprise determining the sum of the distances between a selected data instance and the k nearest data instances to the selected data instance, in which k is a predetermined value.” Divided by a sum of premetric contributions of each… data elements is taught as determining the sum of the distances between a selected data instance and the k nearest data instances to the selected data instance.); and further comprising:… based on the premetric measurement of each… divided by a sum of the new premetric measurements (Eskin: Paragraph [0026] “In another embodiment, the step of determining a sparse region in the feature space may comprise determining the sum of the distances between a selected data instance and the k nearest data instances to the selected data instance, in which k is a predetermined value.” Based on the premetric measurement of each… divided by a sum of the new premetric measurements is taught as determining the sum of the distances between a selected data instance and the k nearest data instances to the selected data instance.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Styler, Yamada and Mehr with the Euclidean distance calculation of Eskin in order to calculate the distance between each data instance in the nearest cluster, thereby allowing for the determination of an anomaly if it lies in the sparse region (Eskin: Paragraph [0027] “ For each data instance in the nearest cluster, the distance between the selected data instance and each data instance in the nearest cluster is determined. If the distance between a point in the nearest cluster is less than the minimum distance determined above, the point in the nearest cluster is labeled as one of the k nearest neighbors. Designating a data instance as an anomaly if it lies in the sparse region of the feature space may comprise determining whether sum of the distances to the k nearest neighbors of the selected data instance exceeds a predetermined threshold.”).

Claim 11 and 15 are similarly rejected, refer to claim 18 for further analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145